Case 8:18-cr-00142-MSS-JSS Document 89 Filed 06/14/19 Page 1 of 4 PageID 796




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  UNITED STATES OF AMERICA

         v.                                CASE NO. 8:18-cr-142-T-35JSS

  FRANK VINCENT MONTE and
  KIMBERLEY SUE ANDERSON


                       GOVERNMENT'S STATUS REPORT

         The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, files with this Court, pursuant to

  Fed. R. Crim. P. 17.1, the following status report. In response to the inquiries

  in the Court's order of March 28, 2018 (Doc. 11), the United States herein

  states as follows:

         1.     Brief summary of the case's status:

         On March 27, 2018, a Grand Jury returned a fifteen count Indictment

  charging both defendants with conspiracy, offering or paying health care

  kickbacks, money laundering, and, in defendant Monte’s case only, making

  false statements. The following day, the defendants were arraigned and each

  released on a signature bond. The case is currently set on the Court’s

  September 2019 trial calendar. The Court indicated that in or around June

  2019, it would set a date certain for the trial. The United States expects to file
Case 8:18-cr-00142-MSS-JSS Document 89 Filed 06/14/19 Page 2 of 4 PageID 797




  an unopposed motion for a date certain for the trial to start on or after

  September 9, 2019.

         2.      Possibility of a plea agreement as to each defendant:

         Both defendants have stated they intend to take this matter to trial.

  For purposes of the record, the United States has tendered a written plea

  agreement for each defendant and has done reverse proffers.

         3.      Number of days required for trial, for government's case-in-chief:

         The government anticipates that its case-in-chief will take

  approximately 15 trial days (excluding jury selection, opening and closing

  statements and rebuttal). The defense expects its case-in-chief will take at

  least five trial days.

         4.      Pending motions, dates on which they were filed, and whether

                 they are ripe for determination:

         The United States filed an unopposed motion for protection and for a

  date certain to commence the trial on or after September 16, 2019. Doc. 88.

         5.      Potential speedy trial problems:

         The defendants have waived speedy trial through December 2019, and

  the Court has found that the ends of justice justify a tolling of Speedy Trial

  through the September 2019 trial term.




                                           2
Case 8:18-cr-00142-MSS-JSS Document 89 Filed 06/14/19 Page 3 of 4 PageID 798




        The United States has consulted with counsel for the defendant herein

  and the parties agree to the above information.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                   By:   /s/ Amanda L. Riedel
                                         Amanda L. Riedel
                                         Assistant United States Attorney
                                         United States Attorney No. 106
                                         400 North Tampa Street, Suite 3200
                                         Tampa, Florida 33602
                                         Telephone: (813) 274-6000
                                         Facsimile: (813) 274-6103
                                         Email: amanda.riedel@usdoj.gov




                                         3
Case 8:18-cr-00142-MSS-JSS Document 89 Filed 06/14/19 Page 4 of 4 PageID 799




  U.S. v. Frank Monte, et al.                      Case No. 8:18-cr-142-T-35JSS


                          CERTIFICATE OF SERVICE

         I hereby certify that on June 14, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         Richard Escobar, Esquire
         Lyann Goudie, Esquire
         Bryant Camareno, Esquire




                                            /s/ Amanda L. Riedel
                                            Amanda L. Riedel
                                            Assistant United States Attorney
                                            United States Attorney No. 106
                                            400 North Tampa Street, Suite 3200
                                            Tampa, Florida 33602
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6103
                                            Email: amanda.riedel@usdoj.gov




                                           4
